Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-5-21 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-2, 4-5, 21-22, 24-25, 31, 33-34 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,006,557 to Sawyer in view of U.S. Patent No. 5,921,025 to Smith.
Referring to claims 1, 21-22, 30-31 and 40, Sawyer discloses a lid configured to engage with a container, the lid comprising, an upper surface – at 74, and a lower surface – underside of 74, the upper surface including a plurality of holes – see figure 2b, wherein the upper surface includes a recess – at 66, and wherein the recess includes a plurality of recess holes – at 27 – see figure 2b. Specific to claims 21, 30 and 40, Sawyer further discloses a container –at 67, and the lid and container are configured to engage with each other – see at 16,25,66,67 in figure 2b. Specific to claims 22 and 31, Sawyer further discloses the recess includes a plurality of elongated slots – at 27 – see figure 2b, with the slots at least elongated in the horizontal direction, and at least one of the plurality of slots has a different size or shape than the plurality of holes – see at 27 and 74 in figure 2b and the lid has a thickness – see at 74, and the plurality of holes extend through the thickness – see at 74 in figure 2b, to allow for fluid flow through the lid – see at 74 in figure 2b. Further specific to claim 31, Sawyer further discloses the surface/upper surface has a plurality of coplanar holes – see at 74 in figure 2b and the plurality of elongated slots – at 27, are oriented at least partially in a vertical dimension – see slots 67 in figure 2b, extending along vertical dimension of item 66. Sawyer further discloses the plurality of holes extend from the upper surface through the lower surface – see at 74 in figure 2b, to allow fluid flow from the upper surface to the lower surface – see at 74 in figure 2b. Sawyer does not disclose the plurality of recess holes/slots extend from the upper surface to the lower surface and through the thickness of the lid. Smith does disclose a plant growing device having an upper surface and lower surface having a thickness therebetween – see for example at 55 in figure 1b, with a plurality of holes – 
Referring to claim 2, Sawyer as modified by Smith and Lin further discloses at least one of the plurality of recess holes – at 27, has at least one of a different size or a different shape than at least one of the plurality of holes – in 74 – see figure 2b of Sawyer.

Referring to claims 5, 25 and 34, Sawyer as modified by Smith and Lin further discloses the lid includes a plurality of upwardly-projecting legs – see at 25 and 65 in figure 2b of Sawyer.
Referring to claim 39, Sawyer as modified by Smith and Lin further discloses the surface is an upper surface – at 74, located at least partially upon a plane – see horizontal plane in figure 2b of Sawyer, and the plurality of elongated slots – at 27, extend at least partially along the vertical dimension away from the plane – see 27,66 extending downward from 74 as seen in figure 2b of Sawyer.
Claims 3, 23 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer as modified by Smith and Lin as applied to claims 1, 22 or 31 above, and further in view of the embodiment of figure 3c of Sawyer.
Referring to claims 3, 23 and 32, Sawyer in the embodiment of figure 2b as modified by Smith does not disclose the recess comprises a tapered cylindrical shape. Sawyer in the embodiment of figure 3c, discloses the recess comprises a tapered cylindrical shape – see at 19. Therefore it would have been obvious to one of ordinary skill in the art to take the device of the embodiment of figure 2b of Sawyer as modified by Smith and Lin and add the recess being any desired shape including the tapered cylindrical shape disclosed in the embodiment of figure 3c of Sawyer, so as to yield the predictable result of ensuring proper fluid flow through the device as desired. 
s 6-10, 26-29 and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer as modified by Smith and Lin as applied to claims 1, 22 or 31 above, and further in view of U.S. Patent No. 7,240,457 to Chang.
Referring to claims 6, 26 and 35, Sawyer as modified by Smith and Lin does not disclose a gasket configured to make a substantially water-tight seal when the lid is engaged with the container. Chang does disclose a gasket – at 7, configured to make a substantially water-tight seal when the lid – at 5,7,8, is engaged with the container – at 6 – see figures 2-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sawyer as modified by Smith and Lin and add the gasket of Chang, so as to yield the predictable result of sealing the fluids in the device as desired.
Referring to claims 7, 27 and 36, Sawyer as modified by Smith, Lin and Chang further discloses a gasket-holding rib located on the interior of the gasket – see at 54 in figures 2-4 of Chang. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sawyer as modified by Smith and Lin and add the gasket of Chang, so as to yield the predictable result of sealing the fluids in the device as desired.
Referring to claims 8, 28 and 37, Sawyer as modified by Smith, Lin and Chang further discloses the gasket-holding rib comprises a break – see space/break between items 54 in figures 2-4 of Chang. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sawyer as modified by Smith and Lin and add the gasket of Chang, so as to yield the predictable result of sealing the fluids in the device as desired.
Referring to claims 9, 29 and 38, Sawyer as modified by Smith, Lin and Chang further discloses the gasket is removable from the lid – see at 7 in figure 2 of Chang. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sawyer as modified by 
Referring to claim 10, Sawyer as modified by Smith and Lin further discloses a band on an outer perimeter of the lid extending downwardly from the lid – see at 66 and/or top of 67 of Sawyer, but does not disclose the band comprising threads configured to secure the lid to the container. Chang does disclose a band comprising threads – see at 8,84, configured to secure the lid – at 5,7,8 to the container – at 6 – see figures 2-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sawyer as modified by Smith and Lin and add the threaded connection between the lid and container as disclosed by Chang, so as to yield the predictable result of removably securing the lid to the container as desired.

Response to Arguments

3.	Applicant’s claim amendments dated 1-5-21 obviates the prior art rejections of claims 1-10 and 21-40 detailed in the last office action dated 10-6-20. However, applicant’s claim amendments dated 1-5-21 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action. Further, the combination of the Sawyer reference US 4006557 and Smith reference US 5921025 involves two similar devices having components that allow for fluid flow for plant growth and having the upper surface holes and recess holes/slots extending from the upper surface to lower surface as detailed in Smith and incorporated into items 16,74  of Sawyer to improve fluid flow so as to facilitate plant growth as desired.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643